United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2108
                                   ___________

Cesar De La Garza,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Minnesota.
Joan Fabian; Erik Skon;                  *
Jessica Symmes; Mark Thielen;            * [UNPUBLISHED]
Lacie Stevenson; Lynn Dingle;            *
Jane Norman, sued in their               *
individual and official capacities,      *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: October 19, 2010
                                Filed: October 27, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Inmate Cesar De La Garza appeals following the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Having conducted de novo
review of the record, see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
Cir. 2009) (summary judgment standard of review), and having carefully considered
De La Garza’s multiple arguments for reversal, we affirm. Specifically, we agree with
the district court’s reasons for concluding that no trialworthy issues existed as to any
of the substantive claims raised by De La Garza. We also find that the court did not
abuse its discretion in declining to appoint counsel, in denying certain discovery, in
refusing to extend the deadline for discovery or for De La Garza’s response to the
pending summary judgment motion, and in denying his motion for recusal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-